Exhibit 10.2

Loan No. 527600:11 ASSIGNMENT OF LEASES AND RENTS HAMILTON PARK TOWERS, LLC
(Assignor) TO JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) (Assignee) Dated: As
of May 31, 2018 Location of Property: 175 Freeman Street, Brookline, Norfolk
County, Massachusetts Record and Return To: Carlton Fields One State Street,
Suite 1800 Hartford, CT 06103 Attention: Frank A. Appicelli, Esq. 114250575.5

GRAPHIC [g149971kui001.jpg]

 


THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) made as of the 31st day
of May, 2018, by HAMILTON PARK TOWERS, LLC, a Delaware limited liability
company, having its principal place of business in care of The Hamilton Company,
Inc., 39 Brighton Avenue, Boston, Massachusetts 02134 (“Assignor”), to and for
the benefit of JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a Michigan
corporation, having an address at 197 Clarendon Street, C-3, Boston,
Massachusetts 02116 (“Assignee”). W I T N E S S E T H: THAT Assignor for good
and valuable consideration, receipt whereof is hereby acknowledged, hereby
grants, transfers and absolutely and unconditionally assigns to Assignee the
entire lessor’s interest in and to all current and future leases and subleases
(including, without limitation, all guaranties thereof or letters of credit
given to secure lessee’s obligations) and other agreements affecting the use,
enjoyment or occupancy of all or any part of that certain lot or piece of land,
more particularly described in Exhibit A hereto, together with the buildings,
structures, fixtures, additions, enlargements, extensions, modifications,
repairs, replacements and improvements now or hereafter located thereon
(hereinafter collectively referred to as the “Mortgaged Property”) (including
any use or occupancy arrangements created pursuant to Section 365(h) of Title 11
of the United States Code (the “Bankruptcy Code”) or otherwise in connection
with the commencement or continuance of any bankruptcy, reorganization,
arrangement, insolvency, dissolution, receivership or similar proceedings, or
any assignment for the benefit of creditors in respect of any tenant or occupant
of any portion of the Mortgaged Property), together with any extension or
renewal of the same; The leases and other agreements described above together
with all other present and future leases and present and future agreements and
any extension or renewal of the same are hereinafter collectively referred to as
the “Leases”; TOGETHER WITH all income, rents, issues, revenues, security
deposits, proceeds of letters of credit given to secure lessees’ obligations and
profits arising from the Leases and renewals thereof, all guaranties and other
security and credit enhancement instruments relating thereto (including but not
limited to letters of credit) and together with all income, rents, issues and
profits, revenues and proceeds (including, but not limited to, all oil and gas
or other mineral royalties and bonuses) from the use, enjoyment and occupancy of
the Mortgaged Property (including any payments received pursuant to Section
502(b) of the Bankruptcy Code or otherwise in connection with the commencement
or continuance of any bankruptcy, reorganization, arrangement, insolvency,
dissolution, receivership or similar proceedings, or any assignment for the
benefit of creditors, in respect of any tenant or occupant of any portion of the
Mortgaged Property and all claims as a creditor in connection with any of the
foregoing) (hereinafter collectively referred to as the “Rents”) and all
proceeds from the sale, cancellation, surrender or other disposition of the
Leases and the right to receive and apply the Rents to the payment of the Loan
(as hereinafter defined). THIS ASSIGNMENT is made in consideration of that
certain loan (the “Loan”) made by Assignee to Assignor evidenced by that certain
mortgage note made by Assignor to Assignee, dated the date hereof, in the
principal sum of $125,000,000 (the “Note”) and secured by that certain mortgage,
assignment of leases and rents and security agreement given by 2 114250575.5

GRAPHIC [g149971kui002.jpg]

 


Assignor to Assignee, dated the date hereof, in the principal sum of
$125,000,000, covering the Mortgaged Property (the “Mortgage”). This Assignment,
the Note, the Mortgage and other documents now or hereafter executed by Assignor
and/or others and by or in favor of Assignee which evidence, secure, guarantee
or are executed in connection with the Loan (such documents collectively
hereinafter referred to as the “Loan Documents”). ASSIGNOR WARRANTS that (i)
Assignor is the sole owner of the entire lessor’s interest in the Leases; (ii)
that the rent roll or occupancy schedule attached as an exhibit to the
application, in connection with the Loan, given by Assignor to Assignee (the
“Rent Roll”) is a true, accurate and complete list of all Leases or options to
lease now in effect at the Mortgaged Property; (iii) the Leases are valid and
enforceable and have not been altered, modified or amended in any manner
whatsoever except as herein set forth; (iv) none of the Rents reserved in the
Leases have been assigned or otherwise pledged or hypothecated; (v) except for
last month’s rents and security deposits, none of the Rents have been collected
for more than one (1) month in advance; (vi) Assignor has full power and
authority to execute and deliver this Assignment and the execution and delivery
of this Assignment has been duly authorized and does not conflict with or
constitute a default under any law, judicial order or other agreement affecting
Assignor or the Mortgaged Property; and (vii) there exist no offsets or defenses
to the payment of any portion of the Rents. ASSIGNOR COVENANTS with Assignee
that Assignor shall not, without the prior written consent of Assignee, (a)
lease all or any part of the Mortgaged Property, (b) alter or change the terms
of any Lease or cancel or terminate, abridge or otherwise modify the terms of
any Lease, (c) consent to any assignment of or subletting under any Lease not in
accordance with its terms, (d) cancel, terminate, abridge or otherwise modify
any guaranty of any Lease or the terms thereof, (e) except for last month’s
rents and security deposits, collect or accept prepayments of installments of
Rents for a period of more than one (1) month in advance or (f) further assign
the whole or any part of the Leases or the Rents; provided, however, the actions
described in clause (a) above may be taken if the Leases are on forms approved
by Assignee and if the taking of such action is in the ordinary course of
Assignor’s business and, provided further, the actions described in clauses (b),
(c) and (d) above may be taken if the taking of such action is in the ordinary
course of Assignor’s business. ASSIGNOR FURTHER COVENANTS with Assignee that,
with respect to each Lease, Assignor shall (a) observe and perform each and
every provision thereof on the lessor’s part to be fulfilled or performed under
each Lease and not do or permit to be done anything to impair the value of the
Lease as security for the Loan, (b) promptly send to Assignee copies of all
notices of default which Assignor shall send or receive thereunder, (c) enforce
all of the terms, covenants and conditions contained in such Lease upon the
lessee’s part to be performed, (d) execute and deliver, at the request of
Assignee, all such further assurances, confirmations and assignments in
connection with the Mortgaged Property as Assignee shall, from time to time,
require and (e) upon request, furnish Assignee with executed copies of all
Leases; provided, however, the notice to Assignee referenced in clause (b) above
shall not be required for residential leases in an apartment complex or mobile
home facility. 3 114250575.5

GRAPHIC [g149971kui003.jpg]

 


THIS ASSIGNMENT is made on the following terms, covenants and conditions: 1.
Present Assignment. Assignor does hereby absolutely and unconditionally assign
to Assignee Assignor’s right, title and interest in all current and future
Leases and Rents, it being intended by Assignor that this assignment constitutes
a present, absolute and unconditional assignment and not an assignment for
additional security only. Such assignment to Assignee shall not be construed to
bind Assignee to the performance of any of the covenants, conditions or
provisions contained in any such Lease or otherwise to impose any obligation
upon Assignee. Assignor agrees to execute and deliver to Assignee such
additional instruments, in form and substance reasonably satisfactory to
Assignee, as may hereinafter be requested by Assignee to further evidence and
confirm said assignment. Nevertheless, subject to the terms of this Paragraph 1,
Assignee grants to Assignor a revocable license to operate and manage the
Mortgaged Property and to collect the Rents. Assignor shall hold the Rents or a
portion thereof sufficient to discharge all current sums due on the Loan for use
in the payment of such sums. Upon an Event of Default (as defined in the
Mortgage) and until such Event of Default is cured, the license granted to
Assignor herein shall be automatically revoked by Assignee and Assignee shall
immediately be entitled to receive and apply all Rents, whether or not Assignee
enters upon and takes control of the Mortgaged Property. Assignee is hereby
granted and assigned by Assignor the right, at its option, upon the revocation
of the license granted herein to enter upon the Mortgaged Property in person, by
agent or by court appointed receiver to collect the Rents. Any Rents collected
after the revocation of the license herein granted may be applied toward payment
of the Loan in such priority and proportion as Assignee, in its discretion,
shall deem proper. 2. Remedies of Assignee. Upon or at any time after an Event
of Default, until such Event of Default is cured, Assignee may, at its option,
without waiving such Event of Default, without notice and without regard to the
adequacy of the security for the Loan, either in person or by agent, with or
without bringing any action or proceeding, or by a receiver appointed by a
court, enforce its interest in the Leases and Rents and take possession of the
Mortgaged Property and have, hold, manage, lease and operate the Mortgaged
Property on such terms and for such period of time as Assignee may deem proper
and either with or without taking possession of the Mortgaged Property in its
own name, demand, sue for or otherwise collect and receive all Rents, including
those past due and unpaid with full power to make from time to time all
alterations, renovations, repairs or replacements thereto or thereof as may seem
proper to Assignee and may apply the Rents to the payment of the following in
such order and proportion as Assignee in its sole discretion may determine, any
law, custom or use to the contrary notwithstanding: (a) all expenses of managing
and securing the Mortgaged Property, including, without being limited thereto,
the salaries, fees and wages of a managing agent and such other employees or
agents as Assignee may deem necessary or desirable and all expenses of operating
and maintaining the Mortgaged Property, including, without being limited
thereto, all taxes, charges, claims, assessments, water charges, sewer rents and
any other liens, and premiums for all insurance which Assignee may deem
necessary or desirable, and the cost of all alterations, renovations, repairs or
replacements, and all expenses incident to taking and retaining possession of
the Mortgaged Property; and (b) the Loan, together with all costs and attorneys’
fees. In addition to the rights which Assignee may have herein, upon the
occurrence of an Event of Default until such Event of Default is cured,
Assignee, at its option, may either require Assignor to pay monthly in advance
to Assignee, or any receiver appointed to collect the Rents, the fair 4
114250575.5

GRAPHIC [g149971kui004.jpg]

 


and reasonable rental value for the use and occupation of such part of the
Mortgaged Property as may be in possession of Assignor or may require Assignor
to vacate and surrender possession of the Mortgaged Property to Assignee or to
such receiver and, in default thereof, Assignor may be evicted by summary
proceedings or otherwise. For purposes of Paragraphs 1 and 2, during the
continuance of an Event of Default, Assignor grants to Assignee its irrevocable
power of attorney, coupled with an interest, to take any and all of the
aforementioned actions and any or all other actions designated by Assignee for
the proper management and preservation of the Mortgaged Property. The exercise
by Assignee of the option granted it in this Paragraph 2 and the collection of
the Rents and the application thereof as herein provided shall not be considered
a waiver of any default by Assignor under the Note, the Mortgage, the Leases,
this Assignment or the Loan Documents. 3. No Liability of Assignee. Assignee
shall not be liable for any loss sustained by Assignor resulting from Assignee’s
failure to let the Mortgaged Property after an Event of Default or from any
other act or omission of Assignee in managing the Mortgaged Property after
default unless such loss is caused by the gross negligence, willful misconduct
or bad faith of Assignee. Assignee shall not be obligated to perform or
discharge any obligation, duty or liability under the Leases or under or by
reason of this Assignment and Assignor shall, and hereby agrees to, indemnify
Assignee for and hold Assignee harmless from, any and all liability, loss or
damage which may or might be incurred under the Leases or under or by reason of
this Assignment and from any and all claims and demands whatsoever, including
the defense of any such claims or demands which may be asserted against Assignee
by reason of any alleged obligations and undertakings on its part to perform or
discharge any of the terms, covenants or agreements contained in the Leases,
unless such claim arises from the gross negligence or willful misconduct of
Assignee. Should Assignee incur any such liability, the amount thereof,
including costs, expenses and reasonable attorneys’ fees, shall be secured
hereby and by the Mortgage and the Loan Documents and Assignor shall reimburse
Assignee therefor immediately upon demand and upon the failure of Assignor so to
do Assignee may, at its option, declare all sums secured hereby, the Note, and
the Mortgage and the Loan Documents immediately due and payable. This Assignment
shall not operate to place any obligation or liability for the control, care,
management or repair of the Mortgaged Property upon Assignee, nor for the
carrying out of any of the terms and conditions of the Leases; nor shall it
operate to make Assignee responsible or liable for any waste committed on the
Mortgaged Property by the tenants or any other parties, or for any dangerous or
defective condition of the Mortgaged Property, including, without limitation,
the presence of any Hazardous Materials (as defined in the Mortgage), or for any
negligence (other than gross negligence) in the management, upkeep, repair or
control of the Mortgaged Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger until such time that Assignee has
obtained actual, unopposed possession of the Mortgaged Property. 4. Notice to
Lessees.Assignor hereby authorizes and directs the lessees named in the Leases
or any other or future lessees or occupants of the Mortgaged Property upon
receipt from Assignee of written notice to the effect that Assignee is then the
holder of the Mortgage and that a default exists thereunder or under this
Assignment, the Note or the other Loan Documents to pay over to Assignee all
Rents and to continue so to do until otherwise notified by Assignee. 5
114250575.5

GRAPHIC [g149971kui005.jpg]

 


5. Other Security.Assignee may take or release other security for the payment of
the Loan, release any party primarily or secondarily liable therefor and apply
any other security held by it to the reduction or satisfaction of the Loan
without prejudice to any of its rights under this Assignment. 6. Other Remedies.
Nothing contained in this Assignment and no act done or omitted by Assignee
pursuant to the power and rights granted to Assignee hereunder shall be deemed
to be a waiver by Assignee of its rights and remedies under the Note, the
Mortgage or the Loan Documents and this Assignment is made and accepted without
prejudice to any of the rights and remedies possessed by Assignee under the
terms thereof. The right of Assignee to collect the Loan and to enforce any
other security therefor held by it may be exercised by Assignee either prior to,
simultaneously with, or subsequent to any action taken by it hereunder. 7. No
Mortgagee in Possession. Nothing herein contained shall be construed as
constituting Assignee a “mortgagee in possession” in the absence of the taking
of actual possession of the Mortgaged Property by Assignee. In the exercise of
the powers herein granted Assignee, no liability shall be asserted or enforced
against Assignee, all such liability being expressly waived and released by
Assignor, until such time that Assignee is adjudicated to be a mortgagee in
possession. 8. Conflict of Terms.In case of any conflict between the terms of
this Assignment and the terms of the Mortgage, the terms of the Mortgage shall
prevail. 9. No Oral Change. This Assignment and any provisions hereof may not be
modified, amended, waived, extended, changed, discharged or terminated orally,
or by any act or failure to act on the part of Assignor or Assignee, but only by
an agreement in writing signed by the party against whom the enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought. 10. Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Assignment may be used interchangeable in singular or plural form and the word
“Assignor” shall mean “each Assignor and any subsequent owner or owners of the
Mortgaged Property or any part thereof or any interest therein,” the word
“Assignee” shall mean “Assignee and any subsequent holder of the Note,” the word
“Note” shall mean “the Note and any other evidence of indebtedness secured by
the Mortgage,” the word “person” shall include an individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, and any other entity, the words “Mortgaged Property” shall include
any portion of the Mortgaged Property and any interest therein, and the word
“Loan” shall mean the principal balance of the Note with interest thereon as
provided in the Note and the Mortgage and all other sums due pursuant to the
Note, the Mortgage, this Assignment and the other Loan Documents; whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa. 11. Non-Waiver. The failure of Assignee
to insist upon strict performance of any term hereof shall not be deemed to be a
waiver of any term of this Assignment. Assignor shall not be relieved of
Assignor’s obligations hereunder by reason of (i) failure of Assignee to 6
114250575.5

GRAPHIC [g149971kui006.jpg]

 


comply with any request of Assignor or any other party to take any action to
enforce any of the provisions hereof or of the Mortgage, the Note or the other
Loan Documents, (ii) the release, regardless of consideration, of the whole or
any part of the Mortgaged Property, or (iii) any agreement or stipulation by
Assignee extending the time of payment or otherwise modifying or supplementing
the terms of this Assignment, the Note, the Mortgage or the Other Security
Documents. Assignee may resort for the payment of the Loan to any other security
held by Assignee in such order and manner as Assignee, in its discretion, may
elect. Assignee may take any action to recover the Loan, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of Assignee
thereafter to enforce its rights under this Assignment. The rights of Assignee
under this Assignment shall be separate, distinct and cumulative and none shall
be given effect to the exclusion of the others. No act of Assignee shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision. 12. Inapplicable Provisions. If any term,
covenant or condition of this Assignment is held to be invalid, illegal or
unenforceable in any respect, this Assignment shall be construed without such
provision. 13. Duplicate Originals. This Assignment may be executed in any
number of duplicate originals and each such duplicate original shall be deemed
to be an original. 14. Governing Law. This Assignment shall be governed and
construed in accordance with the laws of the State in which the real property
encumbered by the Mortgage is located. 15. Termination of Assignment. Upon
payment in full of the Loan, Assignor shall execute and deliver a discharge of
this Assignment following Assignor’s request and at Assignor’s sole cost and
expense. 16. Limitation on Liability. The provisions of Paragraph 46 of the
Mortgage are incorporated herein by this reference to the fullest extent as if
the text of such paragraph were set forth in its entirety herein. THIS
ASSIGNMENT, together with the covenants and warranties therein contained, shall
inure to the benefit of Assignee and any subsequent holder of the Mortgage and
shall be binding upon Assignor, its heirs, executors, administrators, successors
and assigns and any subsequent owner of the Mortgaged Property. [Remainder of
page left intentionally blank.] 7 114250575.5

GRAPHIC [g149971kui007.jpg]

 


IN WITNESS WHEREOF, Assignor has executed this Assignment as instrument under
seal as of the day and year first above written. an ASSIGNOR: HAMILTON PARK
TOWERS, LLC, a Delaware limited liability company By: Harold Brown Manager By:
NewReal, Inc., a Massachusetts corporation, Manager By: '""2 => / By: Harold
Bto'wn, er COMMONWEALTH OF MASSACHUSETTS ) ) ss. Boston ) COUNTY OF SUFFOLK On
this, thday of May, 2018, before me, the undersigned notary public, personally
appeared Harold Brown, proved to me through satisfactory evidence of
identification, being a driver's license or other state or federal governmental
document bearing a photographic image, to be the person whose name is signed
above, and acknowledged to me that he signed it voluntarily as the Manager of
HAMILTON PARK TOWERS, LLC, a Delaware limited liability company and as the
Treasurer of NewReal, Inc., a Massachusetts corporation, the Manager of HAMILTON
PARK TOWERS, LLC. LNotarial Seal] Notary Public &.elk{ £. ... ...._ My
CommissiOn Expires: <3 \ tt( /d l Qualified in the Commonwealth of Massachusetts
--t NOTARY PUBLIC Commonwealth of M•seachueen. Comm1ss1o March 19.2021 -
ASSIGNMENT OF LEASES AND RENTS ®. ! SALLY E. MICHAEL Myn Expires

GRAPHIC [g149971kui008.gif]

 


COMMONWEALTH OF MASSACHUSETTS ) ) ss. Boston ) COUNTY OF SUFFOLK On this, th/ ay
of May, 2018, before me, the undersigned notary public, personally appeared
Ronald Brown, proved to me through satisfactory evidence of identification,
being a driver's license or other state or federal governmental document bearing
a photographic image, to be the person whose name is signed above, and
acknowledged to me that he signed it voluntarily as the President of NewReal,
HAMILTON PARK TOWERS, LLC. Inc., a Massachusetts corporation, the Manager of
[Notarial Seal] NOTARY PUBLIC Commonwealth of Massachusetta March 19.2021
ASSIGNMENT OF LEASES AND RENTS SALLY E. MICHAEL My Commission Expires

GRAPHIC [g149971kui009.gif]

 


EXHIBIT A LEGAL DESCRIPTION Real property in the Town of Brookline, County of
Norfolk, Commonwealth of Massachusetts, described as follows: A certain parcel
of land, with buildings thereon, situated in Brookline, Norfolk County,
Massachusetts, bounded and described as follows: Beginning at a point on the
northerly sideline of Freeman Street, said point being the point of curvature of
a curve connecting the northerly side of Freeman Street and the easterly
sideline of Pleasant Street; Thence running along said curved line to the right
of radius 30.57 feet a distance of 44.56 feet to a point of tangency, said point
being on the easterly sideline of Pleasant Street; Thence running along said
easterly sideline of Pleasant Street North 01° 19' 00" East a distance of 31.37
feet to an angle point; Thence turning and running along said easterly sideline
of Pleasant Street North 00° 44' 40" West a distance of 336.10 feet to a point
of curvature; Thence running along a curved line to the right of radius 20.00
feet a distance of 34.54 feet to a point of tangency, said point being on the
southerly sideline of Thatcher Street; Thence running along said southerly
sideline of Thatcher Street South 81° 49' 38" East a distance of 438.23 feet to
a point of curvature; Thence running along a curved line to the right of the
radius 20.00 feet a distance of 31.35 feet to a point of tangency, said point
being on the westerly sideline of St. Paul Street; Thence running along the
westerly side of St. Paul Street South 08° 00' 00" West a distance of 370.47
feet to a point of curvature; Thence running along a curved line to the right of
the radius 20.00 feet a distance of 31.34 feet to a point of tangency, said
point being on the northerly sideline of Freeman Street; Thence running along
the northerly sideline of Freeman Street North 82° 14' 30" West a distance of
372.80 feet to the point of beginning A-1 114250575.5

GRAPHIC [g149971kui010.jpg]

 